Exhibit 10.1

IMAX CORPORATION

SECOND AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 

1.

Purposes of the IMAX LTIP

The purposes of the IMAX LTIP are to (a) promote the long term success of the
Company and its Affiliates and to increase shareholder value by providing
Eligible Individuals with incentives to contribute to the long term growth and
profitability of the Company, and (b) assist the Company in attracting,
retaining and motivating highly qualified individuals who are in a position to
make significant contributions to the Company and its Affiliates.

The original version of the IMAX LTIP became effective on June 11, 2013 upon its
approval by shareholders and was amended and restated on June 6, 2016. The
effectiveness of the original IMAX LTIP terminated any further grants under the
Prior Plan. This Second Amended and Restated IMAX LTIP shall become effective
upon adoption by the Board and approval by the Company’s shareholders (the
“Effective Date”).

 

2.

Definitions and Rules of Construction

(a)    Definitions: For purposes of the IMAX LTIP, the following capitalized
words shall have the meanings set forth below:

“Affiliate” means any Subsidiary and any person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company.

“Award” means an Option, Restricted Share, Restricted Share Unit, Stock
Appreciation Right, Performance Stock, Performance Stock Unit, Cash Performance
Unit or Other Award granted by the Committee pursuant to the terms of the IMAX
LTIP.

“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.

“Beneficial Owner” and “Beneficially Owned” have the meaning set forth in Rule
13d-3 under the Exchange Act.

“Board” means the Board of Directors of the Company, as constituted from time to
time.

“Cash Performance Unit” means a right to receive a Target Amount of cash in the
future granted pursuant to Section 10(b).

 

1



--------------------------------------------------------------------------------

“Cause” has the meaning determined by the Committee at the time of grant and set
forth in the applicable Award Document. In the absence of any alternative
definition approved by the Committee, Cause shall mean a termination of the
Participant’s employment with the Company or one of its Affiliates (i) for
“cause” as defined in an employment agreement applicable to the Participant, or
(ii) in the case of a Participant who does not have an employment agreement that
defines “cause”, because of: (A) any act or omission that constitutes a material
breach by the Participant of any obligations under an employment agreement with
the Company or one of its Affiliates or an Award Document; (B) the continued
failure or refusal of the Participant to substantially perform the duties
reasonably required of the Participant as an employee of the Company or one of
its Affiliates; (C) any willful and material violation by the Participant of any
law or regulation applicable to the business of the Company or one of its
Affiliates, or the Participant’s conviction of a felony, or any willful
perpetration by the Participant of a common law fraud; or (D) any other willful
misconduct by the Participant which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any of its Affiliates.

“Change in Control” means

(i)    Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then-outstanding securities; or

(ii)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii)    There is consummated a merger or consolidation of the Company, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, at
least fifty percent (50%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company’s then outstanding securities; or

(iv)    The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

2



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the applicable rulings, regulations and guidance promulgated thereunder as
amended from time to time.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the IMAX LTIP, which committee shall meet the requirements
of Section 16(b) of the Exchange Act, the applicable rules of the NYSE and all
other applicable rules and regulations (in each case as amended or superseded
from time to time); provided, however, that, if any Committee member is found
not to have met the qualification requirements of Section 16(b) of the Exchange
Act, any actions taken or Awards granted by the Committee shall not be
invalidated by such failure to so qualify.

“Common Share” means a share of Common Stock, as may be adjusted pursuant to
Section 13(b).

“Common Stock” means the common stock of the Company, or such other class of
share or other securities as may be applicable under Section 13.

“Company” means IMAX Corporation, a Canadian corporation, or any successor to
all or substantially all of the Company’s business that adopts the IMAX LTIP.

“Disability” means a physical or mental disability or infirmity of the
Participant that prevents the normal performance of substantially all of the
Participant’s duties as an employee of the Company or any Affiliate, which
disability or infirmity shall exist for any continuous period of 180 days within
any twelve (12) month period. Notwithstanding the previous sentence, with
respect to an Award that is subject to Section 409A of the Code where the
payment or settlement of the Award will accelerate upon termination of
employment as a result of the Participant’s Disability, no such termination will
constitute a Disability for the purposes of the IMAX LTIP or any Award Document
unless such event also constitutes a “disability” as defined under Section 409A
of the Code.

“EBITA” means the Company’s earnings before interest, taxes and amortization.

“EBITDA” means earnings before interest, taxes, depreciation and amortization.

“Eligible Individuals” means the individuals described in Section 4(a) who are
eligible for Awards under the IMAX LTIP.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as amended from
time to time.

“Fair Market Value” means, with respect to a Common Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with the valuation methodology approved by the Committee in compliance with
Section 409A of the Code, if applicable. In the absence of any alternative
valuation methodology approved by the Committee, the Fair Market Value of a
Common Share on a given date shall equal the average of the closing selling
prices of a Common Share on the preceding five trading days on the NYSE or such
other securities exchanges, if any, as may be designated by the Board from time
to time.

 

3



--------------------------------------------------------------------------------

“Full-value Award” means an award of (i) Restricted Shares, (ii) Restricted
Share Units, (iii) Performance Stock, (iv) Performance Stock Units, (v) Cash
Performance Units or (vi) Other Awards.

“Good Reason” has the meaning determined by the Committee at the time of grant
and set forth in the applicable Award Document. In the absence of any
alternative definition approved by the Committee, Good Reason shall mean (i) the
diminution of the Participant’s title and/or responsibilities or (ii) the
Participant being required to relocate more than twenty-five (25) miles from the
Participant’s then-existing office.

“IMAX LTIP” means this IMAX Corporation Second Amended and Restated Long-Term
Incentive Plan, as amended or restated from time to time.

“IMAX LTIP Limit” means the maximum aggregate number of Common Shares that may
be issued for all purposes under the IMAX LTIP as set forth in Section 5(a).

“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.

“Nonqualified Stock Option” means an Option that is not intended to or fails to
comply with the requirements of Section 422 of the Code or any successor
provision thereto.

“NYSE” means the New York Stock Exchange.

“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7.

“Other Award” means any form of Award (other than an Option, Performance Stock,
Performance Stock Unit, Cash Performance Unit, Restricted Share, Restricted
Share Unit or Stock Appreciation Right) granted pursuant to Section 11.

“Participant” means an Eligible Individual who has been granted an Award under
the IMAX LTIP.

“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.

“Performance Stock” means a Target Amount of Common Shares granted pursuant to
Section 10(a).

“Performance Stock Unit” means a right to receive a Target Amount of Common
Shares granted pursuant to Section 10(a).

 

4



--------------------------------------------------------------------------------

“Performance Target” means the performance goals established by the Committee,
which may be from among the performance criteria provided in Section 6(g), and
set forth in the applicable Award Document.

“Permitted Transferees” means, in respect of Participants resident in a province
or territory of Canada, a “permitted assign” within the meaning of National
Instrument 45-106 (Prospectus and Registration Exemptions) or any successor
instrument thereto, and in respect of all other Participants, (i) one or more
trusts established in whole or in part for the benefit of one or more of a
Participant’s family members and (ii) one or more entities which are
Beneficially Owned in whole or in part by one or more of a Participant’s family
members.

“Person” means any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.

“Prior Plan” means the IMAX Corporation Stock Option Plan, as amended from time
to time.

“Restricted Share” means a Common Share granted or sold pursuant to
Section 8(a).

“Restricted Share Unit” means a right to receive one or more Common Shares (or
cash, if applicable) in the future granted pursuant to
Section 8(b).

“Service Factor” means the Participant’s (i) attaining the age of at least 55
and (ii) continuous service with the Company or any of its Subsidiaries and
Affiliates for at least ten (10) years, or such other criteria that are deemed
by the Committee to be an achievement of the Service Factor, provided, however,
that, in the case of a resignation, the Participant must provide the Company
with a written notice of intent to resign at least six (6) months prior to the
Participant’s final day of employment with the Company.

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Common Shares granted pursuant to Section 9.

“Subsidiary” means any foreign or domestic corporation, limited liability
company, partnership or other entity of which fifty percent (50%) or more of the
outstanding voting equity securities or voting power is Beneficially Owned
directly or indirectly by the Company. For purposes of determining eligibility
for the grant of Incentive Stock Options under the IMAX LTIP, the term
“Subsidiary” shall be defined in the manner required by Section 424(f) of the
Code.

“Substitute Award” means any Award granted upon assumption of, or in
substitution or exchange for, outstanding employee equity awards previously
granted by a company or other entity acquired by the Company or with which the
Company combines in connection with a corporate transaction pursuant to the
terms of an equity compensation plan that was approved by the shareholders of
such company or other entity.

 

5



--------------------------------------------------------------------------------

“Target Amount” means the target number of Common Shares or target cash value
established by the Committee and set forth in the applicable Award Document.

(b)    Rules of Construction: The masculine pronoun shall be deemed to include
the feminine pronoun, and the singular form of a word shall be deemed to include
the plural form, unless the context requires otherwise. Unless the text
indicates otherwise, references to sections are to sections of the IMAX LTIP.

 

3.

Administration

(a)    Committee: The IMAX LTIP shall be administered by the Committee, which
shall have full power and authority, subject to the express provisions hereof,
to:

(i)    select the Participants from the Eligible Individuals;

(ii)    grant Awards in accordance with the IMAX LTIP;

(iii)    determine the number of Common Shares subject to each Award or the cash
amount payable in connection with an Award;

(iv)    determine the terms and conditions of each Award, including, without
limitation, those related to term, permissible methods of exercise, vesting,
cancellation, forfeiture, payment, settlement, exercisability, Performance
Periods, Performance Targets, and the effect or occurrence, if any, of a
Participant’s termination of employment, separation from service or leave of
absence with the Company or any of its Affiliates or, subject to Section 6(d), a
Change in Control of the Company;

(v)    subject to Sections 15 and 16(e), amend the terms and conditions of an
Award after the granting thereof;

(vi)    specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;

(vii)    make factual determinations in connection with the administration or
interpretation of the IMAX LTIP;

(viii)    adopt, prescribe, establish, amend, waive and rescind administrative
regulations, rules and procedures relating to the IMAX LTIP;

(ix)    employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of the IMAX LTIP and to rely upon any
advice, opinion or computation received therefrom;

(x)    vary the terms of Awards to take into account tax and securities laws (or
change thereto) and other regulatory requirements or to procure favorable tax
treatment for Participants;

 

6



--------------------------------------------------------------------------------

(xi)    correct any defects, supply any omission or reconcile any inconsistency
in any Award Document or the IMAX LTIP; and

(xii)    make all other determinations and take any other action desirable or
necessary to interpret, construe or implement properly the provisions of the
IMAX LTIP or any Award Document.

(b)    IMAX LTIP Construction and Interpretation: The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the IMAX LTIP and any Award Document delivered under the IMAX LTIP.

(c)    Prohibited Actions: Notwithstanding the authority granted to the
Committee pursuant to Sections 3(a) and 3(b), the Committee shall not have the
authority, without obtaining shareholder approval, to: (i) reprice or cancel
Options and Stock Appreciation Rights in violation of Section 6(h); (ii) amend
Section 5 to increase the IMAX LTIP Limit or any of the special limits listed
therein; or grant Options or Stock Appreciation Rights with an exercise price
that is less than 100% of the Fair Market Value of a Common Share on the date of
grant in violation of Section 6(j).

(d)    Determinations of Committee Final and Binding: All determinations by the
Committee in carrying out and administering the IMAX LTIP and in construing and
interpreting the IMAX LTIP shall be made in the Committee’s sole discretion and
shall be final, binding and conclusive for all purposes and upon all persons
interested herein.

(e)    Delegation of Authority: To the extent not prohibited by applicable laws,
rules and regulations, the Committee may, from time to time, delegate some or
all of its authority under the IMAX LTIP to a subcommittee or subcommittees
thereof or other persons or groups of persons as it deems necessary, appropriate
or advisable under such conditions or limitations as it may set at the time of
such delegation or thereafter; provided, however, that the Committee may not
delegate its authority: (i) to make Awards to individuals (A) who are subject on
the date of the Award to the reporting rules under Section 16(a) of the Exchange
Act or (B) who are officers of the Company who are delegated authority by the
Committee hereunder; or (ii) pursuant to Section 15. For purposes of the IMAX
LTIP, reference to the Committee shall be deemed to refer to any subcommittee,
subcommittees, or other persons or groups of persons to whom the Committee
delegates authority pursuant to this Section 3(e).

(f)    Liability of Committee and its Delegates: Subject to applicable laws,
rules and regulations: (i) no member of the Board or Committee (or its delegates
pursuant to Section 3(e)) shall be liable for any good faith action, omission or
determination made in connection with the operation, administration or
interpretation of the IMAX LTIP; and (ii) the members of the Board or the
Committee (and its delegates) shall be entitled to indemnification and
reimbursement in accordance with applicable law in the manner provided in the
Company’s by-laws and any indemnification agreements as they may be amended from
time to time. In the performance of its responsibilities with respect to the
IMAX LTIP, the Committee shall be entitled to rely upon information and/or
advice furnished by the Company’s officers or employees, the Company’s
accountants, the Company’s counsel and any other party the Committee deems
necessary, and no member of the Committee shall be liable for any action taken
or not taken in reliance upon any such information and/or advice.

 

7



--------------------------------------------------------------------------------

(g)    Action by the Board: Anything in the IMAX LTIP to the contrary
notwithstanding, subject to applicable laws, rules and regulations, any
authority or responsibility that, under the terms of the IMAX LTIP, may be
exercised by the Committee may alternatively be exercised by the Board.

 

4.

Eligibility

(a)    Eligible Individuals: Awards may be granted to officers, employees,
directors and consultants of the Company or any of its Affiliates. The Committee
shall have the authority to select the persons to whom Awards may be granted and
to determine the type, number and terms of Awards to be granted to each such
Participant.

(b)    Grants to Participants: The Committee shall have no obligation to grant
any Eligible Individual an Award or to designate an Eligible Individual as a
Participant solely by reason of such Eligible Individual having received a prior
Award or having been previously designated as a Participant. The Committee may
grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.

 

5.

Common Shares Subject to the IMAX LTIP

(a)    IMAX LTIP Limit: Subject to adjustment in accordance with Section 13, the
maximum aggregate number of Common Shares that may be issued for all purposes
under the IMAX LTIP shall be 17.7 million (17,700,000) Common Shares. All of the
Common Shares subject to the IMAX LTIP Limit may be issued pursuant to Incentive
Stock Options.

(b)    Rules Applicable to Determining Common Shares Available for Issuance: The
number of Common Shares remaining available for issuance will be reduced by the
number of Common Shares actually delivered upon settlement or payment of an
Award; provided, however, that, notwithstanding the above, every one (1) Common
Share issued in respect of a Full-value Award will reduce the number of Common
Shares that are available for issuance under the IMAX LTIP by 2.25 Common
Shares. For purposes of determining the number of Common Shares that remain
available for issuance under the IMAX LTIP:

(i)    Common Shares that are tendered by a Participant or withheld by the
Company to pay the exercise price of an Award or to satisfy the Participant’s
tax withholding obligations in connection with the exercise or settlement of an
Award shall count against the IMAX LTIP Limit and shall not be made available
for issuance or delivery under the IMAX LTIP;

(ii)    The full number of Common Shares that were subject to a net-settled
Option or a stock-settled Stock Appreciation Right (rather than the net number
of Shares actually delivered upon exercise) shall count against the IMAX LTIP
Limit and shall not be made available for issuance or delivery under the IMAX
LTIP;

 

8



--------------------------------------------------------------------------------

(iii)    Common Shares repurchased on the open market with the proceeds of an
Option exercise shall count against the IMAX LTIP Limit and shall not be made
available for issuance or delivery under the IMAX LTIP; and

(iv)    Common Shares corresponding to Awards under the IMAX LTIP that are
forfeited or cancelled or otherwise expire for any reason without having been
exercised or settled or that are settled through the issuance of consideration
other than Common Shares (including, without limitation, cash) shall not be
counted against the IMAX LTIP Limit and shall again be available for the grant
of Awards; provided, however, that this provision shall not be applicable with
respect to (i) the cancellation of a Stock Appreciation Right granted in tandem
with an Option upon the exercise of the Option or (ii) the cancellation of an
Option granted in tandem with a Stock Appreciation Right upon the exercise of
the Stock Appreciation Right.

(c)    Special Limits: Anything to the contrary in Section 5(a) above
notwithstanding, but subject to adjustment under Section 13, the following
special limits shall apply to Common Shares available for Awards under the IMAX
LTIP:

(i)    the maximum number of Common Shares that may be subject to Options and
Stock Appreciation Rights granted to any Eligible Individual in any calendar
year shall equal one million (1,000,000) Common Shares; and

(ii)    the maximum value of Awards (other than those Awards set forth in
Section 5(c)(i)) that may be awarded to any Eligible Individual in any calendar
year is five million dollars ($5,000,000) measured as of the date of grant (with
respect to Awards denominated in cash) or two million (2,000,000) Common Shares
measured as of the date of grant (with respect to Awards denominated in Common
Shares).

(d)    To the extent not prohibited by applicable laws, rules and regulations,
any Common Shares underlying Substitute Awards shall not be counted against the
number of Common Shares remaining for issuance and shall not be subject to
Section 5(c).

 

6.

Awards in General

(a)    Types of Awards; Exercise: Awards under the IMAX LTIP may consist of
Options, Restricted Shares, Restricted Share Units, Stock Appreciation Rights,
Performance Stock, Performance Stock Units, Cash Performance Units and Other
Awards. Any Award described in Sections 7 through 11 may be granted singly or in
combination or tandem with any other Award, as the Committee may determine.
Subject to Section 6(g), Awards under the IMAX LTIP may be made in combination
with, in replacement of, or as alternatives to awards or rights under any other
compensation or benefit plan of the Company, including the plan of any acquired
entity. Subject to the provisions of the IMAX LTIP and the applicable Award
Document, the Committee shall determine the permissible methods of exercise for
any Award.

 

9



--------------------------------------------------------------------------------

(b)    Terms Set Forth in Award Document: The terms and conditions of each Award
shall be set forth in an Award Document in a form approved by the Committee for
such Award, which Award Document shall contain terms and conditions not
inconsistent with the IMAX LTIP. Notwithstanding the foregoing, and subject to
applicable laws, rules and regulations and except to the extent otherwise not
permitted under the IMAX LTIP (including without limitation pursuant to Sections
6(d) and 6(l)), the Committee may at any time following grant: (i) accelerate
the vesting, exercisability, lapse of restrictions, settlement or payment of any
Award; (ii) eliminate the restrictions and conditions applicable to an Award; or
(iii) extend the post-termination exercise period of an outstanding Award
(subject to the limitations of Section 409A of the Code). The terms of Awards
may vary among Participants, and the IMAX LTIP does not impose upon the
Committee any requirement to make Awards subject to uniform terms. Accordingly,
the terms of individual Award Documents may vary.

(c)    Termination of Employment: The Committee shall specify at or after the
time of grant of an Award the provisions governing the disposition of an Award
in the event of a Participant’s termination of employment with the Company or
any of its Affiliates for any reason, including the Participant’s death,
Disability or following the achievement of the Service Factor. Subject to
applicable laws, rules and regulations and except to the extent otherwise not
permitted under the IMAX LTIP (including without limitation pursuant to Sections
6(d) and 6(l)), in connection with a Participant’s termination of employment,
the Committee shall have the discretion to accelerate the vesting,
exercisability or settlement of, eliminate the restrictions or conditions
applicable to, or extend the post-termination exercise period of an outstanding
Award (subject to the limitations of Section 409A of the Code). Such provisions
may be specified in the applicable Award Document or determined at a subsequent
time.

(d)    Change in Control:

(i)    Subject to the terms and conditions as provided in an Award Document and
other provisions of the IMAX LTIP, including Section 6(d)(ii), the following
provisions shall apply in the event of a Change in Control:

(1)    To the extent the successor company (or a subsidiary or parent thereof)
assumes the Award, with appropriate adjustments pursuant to Section 13 to
preserve the value of the Award, or provides a substitute for the Award on
substantially the same terms and conditions, the existing vesting schedule will
continue to apply.

(2)    To the extent (x) the successor company (or a subsidiary or parent
thereof) does not assume or provide a substitute for an Award on substantially
the same terms and conditions or (y) the successor company (or a subsidiary or
parent thereof) assumes the Award as provided in Section 6(d)(i)(1) above and
the Participant’s employment or service relationship is terminated without Cause
or with Good Reason within twenty-four (24) months following the Change in
Control:

(A)    any and all Options and Stock Appreciation Rights outstanding as of the
effective date of the Change in Control shall become immediately exercisable,
and shall remain exercisable until the earlier of the expiration of their
initial term or the second (2nd) anniversary of the Participant’s termination of
employment with the Company;

 

10



--------------------------------------------------------------------------------

(B)    any restrictions imposed on Restricted Shares and Restricted Share Units
outstanding as of the effective date of the Change in Control shall lapse;

(C)    the Performance Targets with respect to all Performance Units,
Performance Stock and other performance-based Awards granted pursuant to
Sections 6(g) or 10 outstanding as of the effective date of the Change in
Control shall be deemed to have been attained at the specified target level of
performance; and

(D)    the vesting of all Awards denominated in Common Shares outstanding as of
the effective date of the Change in Control shall be accelerated.

(ii)    Subject to the other terms of the IMAX LTIP and to applicable laws,
rules and regulations, the Board or the Committee shall, at any time prior to,
coincident with or after the effective time of a Change in Control, take such
actions as it may consider appropriate, including, without limitation:
(A) provide for the acceleration of any vesting or exercisability of an Award,
(B) provide for the adjustment of any performance conditions as the Committee
deems necessary or appropriate to reflect the Change in Control or for the
deemed attainment of performance conditions relating to an Award, (C) provide
for the lapse of restrictions relating to an Award, (D) provide for the
assumption, substitution, replacement or continuation of any Award by a
successor or surviving corporation (or a parent or subsidiary thereof) with
cash, securities, rights or other property to be paid or issued, as the case may
be, by the successor or surviving corporation (or a parent or subsidiary
thereof), (E) provide that an Award shall terminate or expire unless exercised
or settled in full on or before a date fixed by the Committee, or (F) terminate
or cancel any outstanding Award in exchange for a cash payment (including, if as
of the date of the Change in Control, the Committee determines that no amount
would have been realized upon the exercise of the Award, then the Award may be
cancelled by the Company without payment of consideration). Notwithstanding the
foregoing or anything herein to the contrary, neither the Board nor the
Committee shall take any of the actions described in clauses (A), (B), (C) or
(F) of the preceding sentence in respect of an Award solely due to the
occurrence of a Change in Control, except to the extent that the successor
company in the Change in Control (or a subsidiary or parent thereof) does not
assume or provide a substitute for the Award on substantially the same terms and
conditions.

(iii)    Notwithstanding any other provision of the IMAX LTIP or any Award
Document, the provisions of this Section 6(d) may not be terminated, amended, or
modified following a Change in Control in a manner that would adversely affect a
Participant’s rights with respect to an outstanding Award without the prior
written consent of the Participant.

(iv)    Notwithstanding any other provision of the IMAX LTIP or any Award
Document, the payment or settlement of any Award that is considered to provide
for a deferral of compensation subject to Section 409A of the Code shall not
accelerate upon a Change in Control unless such event also constitutes a “change
in ownership,” “change in effective control,” or “change in the ownership of a
substantial portion of the Company’s assets” as defined under Section 409A of
the Code.

 

11



--------------------------------------------------------------------------------

(e)    Dividends and Dividend Equivalents: The Committee may provide
Participants with the right to receive dividends or payments equivalent
to dividends or interest with respect to an outstanding Award to recognize the
Participant’s services in the year, which payments can either be paid currently
or deemed to have been reinvested in Common Shares, and can be made in Common
Shares, cash or a combination thereof, as the Committee shall determine;
provided, however, that: (i) dividends or dividend equivalents with respect to
Performance Stock and Performance Stock Units shall be accumulated until, and
shall be paid only to the extent that, such Award is earned and vested based on
the satisfaction of the applicable performance measures and time-based vesting
restrictions, (ii) dividends or dividend equivalents with respect to Awards that
are subject to time-based vesting restrictions shall be accumulated until, and
shall be paid only to the extent that, such Awards vest in accordance with their
terms, and (iii) the terms of any reinvestment of dividends must comply with all
applicable laws, rules and regulations, including, without limitation,
Section 409A of the Code. Notwithstanding the foregoing, no dividends or
dividend equivalents shall be paid with respect to Cash Performance Units,
Options or Stock Appreciation Rights.

(f)    Rights of a Shareholder: A Participant shall have no rights as a
shareholder with respect to Common Shares covered by an Award (including voting
rights) until the date the Participant or his nominee becomes the holder of
record of such Common Shares. No adjustment shall be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 13.

(g)    Performance-Based Awards:

(i)    The Committee may determine whether any Award under the IMAX LTIP is
intended to be “performance-based compensation”. Any such Awards designated to
be “performance-based compensation” shall be conditioned on the achievement of
one or more Performance Targets. The Performance Targets may include one or more
of the following performance criteria: net income; cash flow or cash flow on
investment; operating cash flow; pre-tax or post-tax profit levels or earnings;
profit in excess of cost of capital; operating earnings; return on investment;
free cash flow; free cash flow per share; earnings per share; return on assets;
return on net assets; return on equity; return on capital; return on invested
capital; return on sales; sales growth; growth in managed assets; operating
margin; operating income; total shareholder return or stock price appreciation;
EBITDA; EBITA; revenue; net revenues; market share, market penetration;
productivity improvements; inventory turnover measurements; reduction of losses,
loss ratios or expense ratios; reduction in fixed costs; operating cost
management; cost of capital; and debt reduction.

(ii)    The Performance Targets shall be determined in accordance with generally
accepted accounting principles (subject to adjustments and modifications
approved by the Committee in advance) consistently applied on a business unit,
divisional, Subsidiary or consolidated basis or any combination thereof.

 

12



--------------------------------------------------------------------------------

(iii)    The Performance Targets may be described in terms of objectives that
are related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, business unit, or region and may be measured on an
absolute or cumulative basis or on the basis of percentage of improvement over
time, and may be measured in terms of Company performance (or performance of the
applicable Subsidiary, business unit, or region) or measured relative to
selected peer companies or a market index.

(iv)    The Participants will be designated, and the applicable Performance
Targets will be established, by the Committee within ninety (90) days following
the commencement of the applicable Performance Period. Each Participant will be
assigned a Target Amount payable if Performance Targets are achieved. Any
payment of an Award granted with Performance Targets shall be conditioned on the
written certification of the Committee in each case that the Performance Targets
and any other material conditions were satisfied. The Committee may determine,
at the time of grant, that if performance exceeds the specified Performance
Targets, the Award may be settled with payment greater than the Target Amount,
but in no event may such payment exceed the limits set forth in Section 5(c).
The Committee retains the right to reduce any Award notwithstanding the
attainment of the Performance Targets.

(v)    The Committee may also grant Awards not intended to qualify as
“performance-based compensation”. With respect to such Awards, the Committee may
establish Performance Targets based on any criteria as it deems appropriate.

(h)    Repricing of Options and Stock Appreciation Rights: Except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split up, spin off,
combination, or exchange of Common Shares), the terms of outstanding Awards may
not be amended, without shareholder approval, to reduce the exercise price of
outstanding Options or Stock Appreciation Rights, or to cancel outstanding
Options or Stock Appreciation Rights in exchange for (i) cash or other property,
(ii) Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Options or Stock Appreciation Rights or
(iii) other Awards.

(i)    Recoupment: Notwithstanding anything in the IMAX LTIP to the contrary,
all Awards granted under the IMAX LTIP, any payments made under the IMAX LTIP
and any gains realized upon exercise or settlement of an Award shall be subject
to clawback or recoupment as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.

(j)    Minimum Grant or Exercise Price: In no event shall the exercise price per
Common Share of an Option or the grant price per Common Share of a Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Common Share on the date of grant; provided, however, that the
exercise price of a Substitute Award granted as an Option shall be determined in
accordance with Section 409A of the Code and may be less than one hundred
percent (100%) of the Fair Market Value on the date of grant.

 

13



--------------------------------------------------------------------------------

(k)    Term of Options and Stock Appreciation Rights: An Option or Stock
Appreciation Right shall be effective for such term as shall be determined by
the Committee and as set forth in the Award Document relating to such Award. The
Committee may extend the term of an Option or Stock Appreciation Right after the
time of grant; provided, however, that the term of an Option or Stock
Appreciation Right may in no event extend beyond the tenth (10th) anniversary of
the date of grant of such Award.

(l)    Minimum Vesting Period: Notwithstanding anything herein to the contrary
and subject to Sections 6(c) and (d) hereof, no Awards granted after the
Effective Date may vest in full prior to the first anniversary of the date of
grant, except in the case of a Substitute Award made in replacement of an Award
that is already fully vested or scheduled to vest in full in less than one year
from the date of grant of such Substitute Award. Notwithstanding the foregoing,
for Awards other than Awards that are (i) not Full-value Awards and were granted
prior to the Effective Date or (ii) accelerated based on satisfaction of the
Service Factor, Awards covering an aggregate of no more than 5% of the total
number of Common Shares authorized for issuance under the Plan pursuant to
Section 5(a) may be granted pursuant to Awards that provide for vesting in full
less than one year following the date of grant.

 

7.

Terms and Conditions of Options

(a)    General: The Committee, in its discretion, may grant Options to Eligible
Individuals and shall determine whether such Options shall be Incentive Stock
Options or Nonqualified Stock Options. Each Option shall be evidenced by an
Award Document that shall expressly identify the Option as an Incentive Stock
Option or Nonqualified Stock Option, and be in such form and contain such
provisions as the Committee shall from time to time deem appropriate.

(b)    Payment of Exercise Price: Subject to the provisions of the applicable
Award Document and Company policy in effect from time to time, the exercise
price of an Option may be paid (i) in cash or cash equivalents, (ii) by actual
delivery or attestation to ownership of freely transferable Common Shares
already owned by the person exercising the Option, (iii) by a combination of
cash and Common Shares equal in value to the exercise price, (iv) through net
share settlement or similar procedure involving the withholding of Common Shares
subject to the Option with a value equal to the exercise price or (v) by such
other means as the Committee may authorize. In accordance with the rules and
procedures authorized by the Committee for this purpose, the Option may also be
exercised through a “cashless exercise” procedure authorized by the Committee
from time to time that permits Participants to exercise Options by delivering
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the exercise price and the
amount of any required tax or other withholding obligations or such other
procedures determined by the Company from time to time.

 

14



--------------------------------------------------------------------------------

(c)    Incentive Stock Options: The exercise price per Common Share of an
Incentive Stock Option shall be fixed by the Committee at the time of grant or
shall be determined by a method specified by the Committee at the time of grant,
but in no event shall the exercise price of an Incentive Stock Option be less
than one hundred percent (100%) of the Fair Market Value of a Common Share on
the date of grant. No Incentive Stock Option may be issued pursuant to the IMAX
LTIP to any individual who, at the time the Incentive Stock Option is granted,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries, unless
(i) the exercise price determined as of the date of grant is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant of the
Common Shares subject to such Incentive Stock Option and (ii) the Incentive
Stock Option is not exercisable more than five (5) years from the date of grant
thereof. No Participant shall be granted any Incentive Stock Option which would
result in such Participant receiving a grant of Incentive Stock Options that
would have an aggregate Fair Market Value in excess of one hundred thousand
dollars ($100,000), determined as of the time of grant, that would be
exercisable for the first time by such Participant during any calendar year. No
Incentive Stock Option may be granted under the IMAX LTIP after the tenth
anniversary of the Effective Date. The terms of any Incentive Stock Option
granted under the IMAX LTIP shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, as amended from
time to time.

 

8.

Terms and Conditions of Restricted Shares and Restricted Share Units

(a)    Restricted Shares: The Committee, in its discretion, may grant or sell
Restricted Shares to Eligible Individuals. An Award of Restricted Shares shall
consist of one or more Common Shares granted or sold to an Eligible Individual,
and shall be subject to the terms, conditions and restrictions set forth in the
IMAX LTIP and established by the Committee in connection with the Award and
specified in the applicable Award Document. Restricted Shares may, among other
things, be subject to restrictions on transferability, vesting requirements or
other specified circumstances under which it may be canceled.

(b)    Restricted Share Units: The Committee, in its discretion, may grant
Restricted Share Units to Eligible Individuals. A Restricted Share Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the IMAX LTIP and the applicable Award Document, one
or more Common Shares. Restricted Share Units may, among other things, be
subject to restrictions on transferability, vesting requirements or other
specified circumstances under which they may be canceled. If and when the
cancellation provisions lapse, the Restricted Share Units shall become Common
Shares owned by the applicable Participant or, at the sole discretion of the
Committee, cash, or a combination of cash and Common Shares, with a value equal
to the Fair Market Value of the Common Shares at the time of payment.

 

9.

Stock Appreciation Rights

The Committee, in its discretion, may grant Stock Appreciation Rights to
Eligible Individuals. The Committee may grant Stock Appreciation Rights in
tandem with Options or as stand-alone Awards. Each Stock Appreciation Right
shall be subject to the terms, conditions and restrictions set forth in the IMAX
LTIP and established by the Committee in connection with the Award and specified
in the applicable Award Document. A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value of a Common Share on the exercise date of the number of Common
Shares for which the Stock Appreciation Right is exercised over the per Common
Share grant price for such Stock Appreciation Right specified in the applicable
Award Document. Payments to a Participant upon exercise of a Stock Appreciation
Right may be made in cash or Common Shares, as determined by the Committee on or
following the date of grant.

 

15



--------------------------------------------------------------------------------

10.

Terms and Conditions of Performance Stock, Performance Stock Units and Cash
Performance Units

(a)    Performance Stock or Performance Stock Units: The Committee may grant
Performance Stock or Performance Stock Units to Eligible Individuals. An Award
of Performance Stock or Performance Stock Units shall consist of, or represent a
right to receive, a Target Amount of Common Shares granted to an Eligible
Individual based on the achievement of Performance Targets over the applicable
Performance Period, and shall be subject to the terms, conditions and
restrictions set forth in the IMAX LTIP and established by the Committee in
connection with the Award and specified in the applicable Award Document.
Payments to a Participant in settlement of an Award of Performance Stock or
Performance Stock Units may be made in cash or Common Shares, as determined by
the Committee on or following the date of grant.

(b)    Cash Performance Units: The Committee, in its discretion, may grant Cash
Performance Units to Eligible Individuals. A Cash Performance Unit shall entitle
a Participant to receive, subject to the terms, conditions and restrictions set
forth in the IMAX LTIP and established by the Committee in connection with the
Award and specified in the applicable Award Document, a Target Amount of cash
based upon the achievement of Performance Targets over the applicable
Performance Period. Payments to a Participant in settlement of an Award of Cash
Performance Units may be made in cash or Common Shares, as determined by the
Committee on or following the date of the grant.

 

11.

Other Awards

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above that
the Committee determines to be consistent with the purpose of the IMAX LTIP and
the interests of the Company, which Awards may provide for cash payments based
in whole or in part on the value or future value of Common Shares, for the
acquisition or future acquisition of Common Shares, or any combination thereof.

 

12.

Certain Restrictions

(a)    Transfers: No Award shall be transferable other than pursuant to a
beneficiary designation approved by the Company, by last will and testament or
by the laws of descent and distribution or, except in the case of an Incentive
Stock Option, pursuant to a domestic relations order, as the case may be;
provided, however, that the Committee may, subject to applicable laws, rules and
regulations and such terms and conditions as it shall specify, permit the
transfer of an Award, other than an Incentive Stock Option, for no consideration
to a Permitted Transferee. Any Award transferred to a Permitted Transferee shall
be further transferable only by last will and testament or the laws of descent
and distribution or, for no consideration, to another Permitted Transferee of
the Participant.

(b)    Award Exercisable Only by Participant: During the lifetime of a
Participant, an Award shall be exercisable only by the Participant or by a
Permitted Transferee to whom such Award has been transferred in accordance with
Section 12(a) above. The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.

 

16



--------------------------------------------------------------------------------

13.

Recapitalization or Reorganization

(a)    Authority of the Company and Shareholders: The existence of the IMAX
LTIP, the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Shares or the rights
thereof or which are convertible into or exchangeable for Common Shares, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b)    Change in Capitalization: Notwithstanding any provision of the IMAX LTIP
or any Award Document, the number and kind of Common Shares authorized for
issuance under Section 5, including the maximum number of Common Shares
available under the special limits provided for in Section 5(c), shall be
equitably adjusted in the manner deemed necessary by the Committee in the event
of a stock split, reverse stock split, stock dividend, recapitalization,
reorganization, partial or complete liquidation, reclassification, merger,
consolidation, separation, extraordinary stock or cash dividend, split-up,
spin-off, combination, exchange of Common Shares, warrants or rights offering to
purchase Common Shares at a price substantially below Fair Market Value, or any
other corporate event or distribution of stock or property of the Company
affecting the Common Shares in order to preserve, but not increase, the benefits
or potential benefits intended to be made available under the IMAX LTIP. In
addition, upon the occurrence of any of the foregoing events, the number and
kind of Common Shares subject to any outstanding Award and the exercise price
per Common Share (or the grant price per Common Share, as the case may be), if
any, under any outstanding Award shall be equitably adjusted in the manner
deemed necessary by the Committee (including by payment of cash to a
Participant) in order to preserve the benefits or potential benefits intended to
be made available to Participants. Unless otherwise determined by the Committee,
such adjusted Awards shall be subject to the same restrictions and vesting or
settlement schedule to which the underlying Award is subject (subject to the
limitations of Section 409A of the Code).

 

14.

Term of the IMAX LTIP

Unless earlier terminated pursuant to Section 15, the IMAX LTIP shall terminate
on the tenth (10th) anniversary of the Effective Date, except with respect to
Awards then outstanding. No Awards may be granted under the IMAX LTIP after the
tenth (10th) anniversary of the Effective Date.

 

17



--------------------------------------------------------------------------------

15.

Amendment and Termination

Subject to applicable laws, rules and regulations, the Board may at any time
terminate or, from time to time, amend, modify or suspend the IMAX LTIP;
provided, however, that no termination, amendment, modification or suspension
(i) will be effective without the approval of the shareholders of the Company if
such approval is required under applicable laws, rules and regulations,
including the rules of the NYSE and such other securities exchanges, if any, as
may be designated by the Board from time to time, and (ii) shall materially and
adversely alter or impair the rights of a Participant in any Award previously
made under the IMAX LTIP without the consent of the holder thereof.
Notwithstanding the foregoing, the Board shall have broad authority to amend the
IMAX LTIP or any Award under the IMAX LTIP without the consent of a Participant
to the extent it deems necessary or desirable (a) to comply with, or take into
account changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (b) to take into account unusual or nonrecurring events or market
conditions (including, without limitation, the events described in
Section 13(b)) or (c) to take into account significant acquisitions or
dispositions of assets or other property by the Company.

 

16.

Miscellaneous

(a)    Tax Withholding: The Company or an Affiliate, as appropriate, may require
any individual entitled to receive a payment of an Award to remit to the
Company, prior to payment, an amount sufficient to satisfy any applicable tax
withholding requirements. In the case of an Award payable in Common Shares, the
Company or an Affiliate, as appropriate, may permit or require a Participant to
satisfy, in whole or in part, such obligation to remit taxes by directing the
Company to withhold Common Shares that would otherwise be received by such
individual or to repurchase Common Shares that were issued to the Participant to
satisfy the tax withholding obligations in accordance with all applicable laws
and pursuant to such rules as the Committee may establish from time to time, up
to the maximum rate. The Company or an Affiliate, as appropriate, shall also
have the right to deduct from all cash payments made to a Participant (whether
or not such payment is made in connection with an Award) any applicable taxes
required to be withheld with respect to such payments.

(b)    No Right to Awards or Employment: No person shall have any claim or right
to receive Awards under the IMAX LTIP. Neither the IMAX LTIP, the grant of
Awards under the IMAX LTIP nor any action taken or omitted to be taken under the
IMAX LTIP shall be deemed to create or confer on any Eligible Individual any
right to be retained in the employ of the Company or any of its Affiliates, or
to interfere with or to limit in any way the right of the Company or any of its
Affiliates to terminate the employment of such Eligible Individual at any time.
No Award shall constitute salary, recurrent compensation or contractual
compensation for the year of grant, any later year or any other period of time.
Payments received by a Participant under any Award made pursuant to the IMAX
LTIP shall not be included in, nor have any effect on, the determination of
employment-related rights or benefits under any other employee benefit plan or
similar arrangement provided by the Company and its Affiliates, unless otherwise
specifically provided for under the terms of such plan or arrangement or by the
Committee.

 

18



--------------------------------------------------------------------------------

(c)    Securities Law Restrictions: An Award may not be exercised or settled,
and no Common Shares may be issued in connection with an Award, unless the
issuance of such shares (i) has been registered under the Securities Act of
1933, as amended, (ii) has qualified under applicable state “blue sky” laws (or
the Company has determined that an exemption from registration and from
qualification under such state “blue sky” laws is available) and (iii) complies
with all applicable foreign securities laws. The Committee may require each
Participant purchasing or acquiring Common Shares pursuant to an Award under the
IMAX LTIP to represent to and agree with the Company in writing that such
Eligible Individual is acquiring the Common Shares for investment purposes and
not with a view to the distribution thereof. All certificates for Common Shares
delivered under the IMAX LTIP shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the SEC, any exchange upon which the
Common Shares are then listed, and any applicable securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(d)    Section 16 of the Exchange Act: Notwithstanding anything contained in the
IMAX LTIP or any Award Document under the IMAX LTIP to the contrary, if the
consummation of any transaction under the IMAX LTIP, or the taking of any action
by the Committee in connection with a Change in Control of the Company, would
result in the possible imposition of liability on a Participant pursuant to
Section 16(b) of the Exchange Act, the Committee shall have the right, in its
discretion, but shall not be obligated, to defer such transaction or the
effectiveness of such action to the extent necessary to avoid such liability,
but in no event for a period longer than 180 days.

(e)    Section 409A of the Code: To the extent that the Committee determines
that any Award granted under the IMAX LTIP is subject to Section 409A of the
Code, the Award Document evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code. To the extent applicable, the
IMAX LTIP and Award Documents shall be interpreted in accordance with
Section 409A of the Code and interpretive guidance issued thereunder.
Notwithstanding any contrary provision in the IMAX LTIP or an Award Document, if
the Committee determines that any provision of the IMAX LTIP or an Award
Document contravenes any regulations or guidance promulgated under Section 409A
of the Code or would cause an Award to be subject to additional taxes,
accelerated taxation, interest and/or penalties under Section 409A of the Code,
the Committee may modify or amend such provision of the IMAX LTIP or Award
Document without consent of the Participant in any manner the Committee deems
reasonable or necessary. In making such modifications the Committee shall
attempt, but shall not be obligated, to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Committee may have pursuant to the IMAX LTIP
shall not be applicable to an Award that is subject to Section 409A of the Code
to the extent such discretionary authority would contravene Section 409A of the
Code.

(f)    Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States: To the extent that Awards under the IMAX LTIP are awarded to
Eligible Individuals who are domiciled or resident outside of the United States
or to persons who are domiciled or resident in the United States but who are
subject to the tax laws of a jurisdiction outside of the United States, the
Committee may adjust the terms of the Awards granted hereunder to such person
(i) to comply with the laws, rules and regulations of such jurisdiction and
(ii) to permit the grant of the Award not to be a taxable event to the
Participant. The authority granted under the previous sentence shall include the
discretion for the Committee to adopt, on behalf of the Company, one or more
sub-plans applicable to separate classes of Eligible Individuals who are subject
to the laws of jurisdictions outside of the United States.

(g)    References to Termination of Employment: References to “termination of
employment” shall also mean termination of any other service relationship of the
Participant with the Company, as applicable.

 

19



--------------------------------------------------------------------------------

(h)    No Limitation on Corporate Actions: Nothing contained in the IMAX LTIP
shall be construed to prevent the Company or any Affiliate from taking any
corporate action, whether or not such action would have an adverse effect on any
Awards made under the IMAX LTIP. No Participant, beneficiary or other person
shall have any claim against the Company or any Affiliate as a result of any
such action.

(i)    Unfunded Plan: The IMAX LTIP is intended to constitute an unfunded plan
for incentive compensation. Prior to the issuance of Common Shares, cash or
other form of payment in connection with an Award, nothing contained herein
shall give any Participant any rights that are greater than those of a general
unsecured creditor of the Company.

(j)    Successors: All obligations of the Company under the IMAX LTIP with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

(k)    Application of Funds: The proceeds received by the Company from the sale
of Common Shares pursuant to Awards will be used for general corporate purposes.

(l)    Satisfaction of Obligations: Subject to applicable laws, rules and
regulations, the Company may apply any cash, Common Shares, securities or other
consideration received upon exercise of settlement of an Award to any
obligations a Participant owes to the Company and its Affiliates in connection
with the IMAX LTIP or otherwise.

(m)    Award Document: In the event of any conflict or inconsistency between the
IMAX LTIP and any Award Document, the IMAX LTIP shall govern and the Award
Document shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

(n)    Headings: The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the IMAX LTIP.

(o)    Severability: If any provision of this IMAX LTIP is held unenforceable,
the remainder of the IMAX LTIP shall continue in full force and effect without
regard to such unenforceable provision and shall be applied as though the
unenforceable provision were not contained in the IMAX LTIP.

(p)    Governing Law: Except as to matters of federal law, the IMAX LTIP and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York.

 

20